UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7262



CHARLES B. BROWNELL,

                                              Plaintiff - Appellant,

          versus


SECRETARY, DEPARTMENT OF PUBLIC SAFETY AND
CORRECTIONAL SERVICES,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Williams, Jr., District Judge.
(CA-04-124-AW)


Submitted:   November 19, 2004            Decided:   January 5, 2005


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles B. Brownell, Appellant Pro Se.    David Phelps Kennedy,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Charles B. Brownell appeals the district court’s order

granting   the   motion   to   dismiss    his   42   U.S.C.   §   1983   (2000)

complaint pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state

a claim upon which relief may be granted.             We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.         See Brownell v. Secretary, Dep’t

of Pub. Safety & Corr. Servs., No. CA-04-124-AW (D. Md. July 1,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED